                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW MEXICO
                             ALBUQUERQUE DIVISION

  IN RE:                                                           CASE NO.: 20-10301-t13
                                                                           CHAPTER 13
  Roland Andrew Campbell-Logia,
     Debtor.
  ____________________________/

                  PRAECIPE TO WITHDRAWAL PROOF OF CLAIM

       PLEASE TAKE NOTICE THAT, on behalf of CALIBER HOME LOANS, INC.
("Secured Creditor”), the undersigned hereby withdraws the following document:


Proof of Claim filed on April 13, 2020 under Claim 8-1 on the Claim's Register.


Dated: April 14, 2020
                                                  Robertson, Anschutz & Schneid & Crane,
                                                  LLC
                                                  6409 Congress Ave., Suite 100
                                                  Boca Raton, FL 33487
                                                  Phone: 470-321-7112
                                                  Fax: 404-393-1425

                                                  By: /s/ Andrea Betts
                                                  Andrea Betts Esquire
                                                  Email: abetts@rascrane.com




Case 20-10301-t13       Doc 27   Filed 04/14/20    Entered 04/14/20 07:16:45 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 14, 2020 I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via
CM/ECF or United States Mail to the following parties:

Roland Andrew Campbell-Logia
8423 Palo Duro Ave NE
Albuquerque, NM 87111

Gerald R Velarde
2531 Wyoming Blvd NE
Albuquerque, NM 87112-1027

Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102-3111




                                                   Robertson, Anschutz & Schneid & Crane,
                                                   LLC
                                                   6409 Congress Ave., Suite 100
                                                   Boca Raton, FL 33487
                                                   Phone: 470-321-7112
                                                   Fax: 404-393-1425

                                                   By: /s/ Andrea Betts
                                                   Andrea Betts Esquire
                                                   Email: abetts@rascrane.com




                                                                           20-10301-t13-KRH
                                                                        Campbell-Logia, Ronald
                                                                          Notice of Withdrawal
                                                                                        Page2
Case 20-10301-t13      Doc 27     Filed 04/14/20    Entered 04/14/20 07:16:45 Page 2 of 2
